      Case 3:19-cr-00505-DMS Document 41 Filed 08/13/20 PageID.197 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 19-CR-505 DMS
12                                     Plaintiff,
                                                         ORDER DENYING DEFENDANT’S
13   v.                                                  MOTION TO MODIFY SENTENCE
                                                         UNDER 18 U.S.C. § 3582(c)(1)(A)(i)
14   KEVIN RIOS-CHOW (1),
15                                  Defendant.
16
17         Before the Court is Defendant Kevin Rios-Chow’s Motion to Modify Sentence
18   under 18 U.S.C. § 3582(c)(1)(A)(i). Plaintiff United States of America filed a response.
19   For the following reasons, Defendant’s motion is denied.
20                                                  I.
21                                      BACKGROUND
22         On September 13, 2019, the Court sentenced Defendant Kevin Rios-Chow
23   (“Defendant”) to 36 months in the custody of the Bureau of Prisons (“BOP”) for
24   Importation of Methamphetamine, Cocaine, and Fentanyl in violation of 21 U.S.C. §§ 952,
25   960. (Judgment, ECF No. 34.) Defendant’s current projected release date is August 6,
26   2021. (Def’s Mot. to Mod. Sent. (“Mot.”), ECF No. 35, at 1.)
27         On January 24, 2020, Defendant was diagnosed with tuberculosis and was directed
28   to complete a twelve-week treatment program. (Ex. A to Mot. at 7.) Defendant was placed

                                                    1
                                                                                   19-CR-505 DMS
      Case 3:19-cr-00505-DMS Document 41 Filed 08/13/20 PageID.198 Page 2 of 4



 1   in administrative isolation on March 1, 2020 and remained in isolation at the time Defense
 2   counsel filed the present motion in May 2020. (Mot. at 1–2.) Because of his tuberculosis
 3   medication, Defendant suffers from chronic diarrhea, dizziness, and headaches. While he
 4   remains in isolation, he receives no other medical care for his symptoms. (Id. at 2.) Based
 5   on these alleged facts and the ongoing Covid-19 pandemic, Defendant now requests the
 6   Court convert the remainder of his sentence to home confinement. (Id. at 2.)
 7
 8                                                II.
 9                                          DISCUSSION
10          In general, a court may not modify a sentence of incarceration once it has been
11   imposed, unless expressly permitted by statute or Rule 35 of the Federal Rules of Criminal
12   Procedure. United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003). The First Step Act
13   of 2018 (“FSA”) is such a statute. See Pub L. 115-391, 132 Stat. 5194, 5239 (2018).
14   Among the criminal justice reforms implemented by the FSA, Congress amended 18
15   U.S.C. § 3582(c)(1)(A) to allow a defendant to move the court for compassionate release
16   after exhausting the BOP process.
17          Specifically, a defendant may file a § 3582(c) motion with the district court after
18   exhausting administrative remedies with the BOP or after “the lapse of 30 days from the
19   receipt of such a request [for relief] by the warden of the defendant’s facility, whichever is
20   earlier.”   18 U.S.C. § 3582(c)(1)(A).      “Exhaustion occurs when the BOP denies a
21   defendant’s application or lets thirty days pass without responding to it.” United States v.
22   Mondaca, No. 89-cr-0655-DMS, 2020 WL 1029024, at *2 (S.D. Cal. Mar. 3, 2020)
23   (internal quotation marks and citations omitted). Here, Defendant notes that he was denied
24   compassionate release on May 8, 2020. (Mot. at 3.) Since more than 30 days have passed
25   since May 8, 2020, Defendant has exhausted his administrative remedies and the Court
26   may address the merits of the present motion.
27   ///
28   ///

                                                   2
                                                                                      19-CR-505 DMS
      Case 3:19-cr-00505-DMS Document 41 Filed 08/13/20 PageID.199 Page 3 of 4



 1         1. Extraordinary and Compelling Reasons
 2         The FSA allows a district court to modify a sentence and grant compassionate release
 3   if it finds “extraordinary and compelling reasons” warrant such a reduction, the reduction
 4   complies with 18 U.S.C. § 3553(a), and the defendant “is not a danger to the safety of any
 5   other person or to the community[.]” See 18 U.S.C. § 3582(c)(1)(A); United States
 6   Sentencing Guidelines (“U.S.S.G”) § 1B1.13. Defendant bears the burden of establishing
 7   that he is eligible for a sentence reduction. See United States v. Jones, 836 F.3d 896, 899
 8   (8th Cir. 2016).
 9         Here, Defendant contends his current tuberculosis diagnosis presents extraordinary
10   and compelling reasons for his sentence modification. (Mot. at 4.) The Sentencing
11   Guidelines provide, in pertinent part, that a defendant suffering from “a serious physical or
12   mental condition, … that substantially diminishes the ability of the defendant to provide
13   self-care within the environment of a correctional facility and from which he or she is not
14   expected to recover[,]” presents extraordinary and compelling reasons. U.S.S.G § 1B1.13,
15   cmt n.1(A)(ii)(1).   Accordingly, Defendant contends that his tuberculosis diagnosis,
16   combined with the risk of being infected with Covid-19 while in BOP custody, constitutes
17   an extraordinary and compelling circumstance under these guidelines. (See Mot. at 4.)
18         The Government disagrees, and notes that Tuberculosis is neither a terminal disease
19   nor a disease “that would prevent a defendant from providing self-care within the prison
20   environment.” (Opp’n at 5.) Moreover, the Government notes Defendant’s condition is
21   not one of the conditions identified by the Centers for Disease Control and Prevention
22   (“CDC”) as increasing a person’s risk for developing serious illness from Covid-19. (Id.)
23   Finally, the Government contends Defendant’s tuberculosis is not a disease “from which a
24   defendant would not expect to recover” because Defendant “no longer has active TB and
25   has completed treatment for the disease on May 6, 2020.” (Id. at 5-6.)
26         The Court agrees with the Government. Tuberculosis is not a disease identified as
27   a risk factor by the CDC. Moreover, Defendant has since recovered from his tuberculosis
28   due to his treatment, and therefore his condition does not rise to the level of seriousness

                                                   3
                                                                                     19-CR-505 DMS
      Case 3:19-cr-00505-DMS Document 41 Filed 08/13/20 PageID.200 Page 4 of 4



 1   required by U.S.S.G § 1B1.13, cmt n.1(A)-(C). Although the Court is sympathetic to
 2   Defendant’s concerns about the risk of acquiring Covid-19 in custody, “the mere existence
 3   of [Covid]-19 in society and the possibility that it may spread to a particular prison alone
 4   cannot independently justify compassionate release, especially considering BOP’s
 5   statutory role, and its extensive and professional efforts to curtail the virus’s spread.” See
 6   United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). Accordingly, Defendant has not
 7   demonstrated “extraordinary and compelling” reasons for his release.
 8                                                III.
 9                                CONCLUSION AND ORDER
10         For these reasons, Defendant’s motion is respectfully denied.
11   IT IS SO ORDERED.
12   Dated: August 13, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   4
                                                                                      19-CR-505 DMS
